     6:20-cv-02754-TMC-SVH     Date Filed 07/31/20    Entry Number 6   Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

     David Green, Jr., #300923-0355,        )        C/A No.: 6:20-2754-TMC-SVH
                                            )
                       Plaintiff,           )
                                            )
           vs.                              )
                                            )
     Greenville County Detention            )          ORDER AND NOTICE
     Center; S. Bodiford; State of South    )
     Carolina; John Doe,                    )
                                            )
                       Defendants.          )
                                            )

       David Green (“Plaintiff”), proceeding pro se, filed this complaint for

alleged violations of his civil rights by Greenville County Detention Center

(“GCDC”), S. Bodiford, State of South Carolina, and John Doe (collectively

“Defndants”). Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(c) (D.S.C.), the undersigned is authorized to review such

petitions for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiff alleges that Judge Verdin 1 violated his constitutional rights in

prohibiting him from conducting his bond hearing pro se and for revoking his


1Although Plaintiff did not list Judge Verdin in his caption, and the Clerk of
Court did not list the defendant on the docket, the undersigned notes that
Plaintiff lists her as a defendant later in the compliant. [ECF No. 1 at 1–2].
Plaintiff did not provide service documents for Judge Verdin. [ECF No. 3].
The undersigned addresses potential claims against Judge Verdin in this
      6:20-cv-02754-TMC-SVH    Date Filed 07/31/20   Entry Number 6   Page 2 of 6




bond for an alleged violation of the location monitoring program. [ECF No. 1

at 6]. He further claims Judge Verdin violated his rights when she added an

additional $5,000 to his bond, which he claims was not in her jurisdiction

because it related to his “fugitive warrant for Maryland.” Id. at 7.

        Plaintiff also alleges the “HIP officer” 2 filed paperwork stating Plaintiff

violated the HIP program, but Plaintiff claims there was no violation because

he was not eligible for a GPS monitor that HIP program provides. Id. at 9.

Plaintiff claims he submitted a grievance related to the HIP issue at the

detention center, but was advised that it was not a grievable issue. Id.

II.     Discussion

        A.    Standard of Review

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In

evaluating a pro se complaint, the plaintiff’s allegations are assumed to be

true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated

liberal construction afforded to pro se pleadings means that if the court can

reasonably read the pleadings to state a valid claim on which the plaintiff



order.
2 Plaintiff’s use of “HIP” appears to refer to the Home Incarceration Policy

utilized in Greenville County, South Carolina.

                                          2
   6:20-cv-02754-TMC-SVH     Date Filed 07/31/20   Entry Number 6   Page 3 of 6




could prevail, it should do so. A federal court is charged with liberally

construing a complaint filed by a pro se litigant to allow the development of a

potentially meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court

can ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible

on its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Judicial Immunity

       It is well-settled that judges have immunity from claims arising out of

their judicial actions. Mireless v. Waco, 502 U.S. 9, 12 (1991). Judicial

immunity is a protection from suit, not just from ultimate assessment of

damages, and such immunity is not pierced by allegations of corruption or

bad faith. Id. at 11; see also Stump v. Sparkman, 435 U.S. 349, 356‒57 (1978)


                                        3
   6:20-cv-02754-TMC-SVH      Date Filed 07/31/20   Entry Number 6   Page 4 of 6




(“A judge will not be deprived of immunity because the action he took was in

error, was done maliciously, or was in excess of his authority; rather, he will

be subject to liability only when he has acted in the ‘clear absence of all

jurisdiction.’”) (citation omitted). To the extent Plaintiff is attempting to bring

claims against Judge Verdin, his claims relate to Judge Verdin’s judicial

actions, and she is entitled to absolute immunity.

            2.     Claims Against GCDC and State of South Carolina

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed

by a person acting under the color of state law. West v. Atkins, 487 U.S. 42,

48 (1988). Plaintiff names the GCDC and the State of South Carolina, neither

of which are “persons” subject to suit under § 1983. A judicial circuit is not

considered a legal entity subject to suit. See Harden v. Green, 27 F. App’x

173, 178 (4th Cir. 2001) (finding that the medical department of a prison is

not a person pursuant to § 1983); see also Post v. City of Fort Lauderdale, 750

F. Supp. 1131 (S.D. Fla. 1990) (dismissing city police department as improper

defendant in § 1983 action because not “person” under the statute); Shelby v.

City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984) (dismissing police

department as party defendant because it was merely a vehicle through

which city government fulfills policing functions). Accordingly, Plaintiff’s


                                        4
   6:20-cv-02754-TMC-SVH     Date Filed 07/31/20   Entry Number 6   Page 5 of 6




claims against the GCDC and the State of South Carolina are subject to

summary dismissal.

            3.    Failure to Meet Pleading Requirements for Complaint

      Plaintiff has failed to meet the minimal standards for the filing of a

complaint. A civil action is commenced by filing a complaint with the court.

Fed. R. Civ. P. 3. Pursuant to Fed. R. Civ. P. 8(a), a pleading that states a

claim for relief must contain a short and plain statement of the claim

showing that the pleader is entitled to relief. Plaintiff does not provide any

allegations against Bodiford or Doe. To the extent he sues Bodiford for failure

to respond to his grievance, there is no constitutional right to a grievance

procedure. Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994).

      Additionally, Bodiford is not liable for the actions of his subordinates.

The doctrine of supervisory liability is generally inapplicable to § 1983 suits,

such that an employer or supervisor is not liable for the acts of his employees,

absent an official policy or custom that results in illegal action. See Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978). The Supreme Court

explains that “[b]ecause vicarious liability is inapplicable to Bivens and §

1983 suits, a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737 F.2d 368, 372–74 (4th Cir.

1984) (finding officials may be held liable for the acts of their subordinates, if


                                        5
   6:20-cv-02754-TMC-SVH     Date Filed 07/31/20   Entry Number 6   Page 6 of 6




the official is aware of a pervasive, unreasonable risk of harm from a

specified source and fails to take corrective action as a result of deliberate

indifference or tacit authorization).

                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a

claim, he may be able to cure deficiencies in his complaint through

amendment. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th

Cir. 2015). Plaintiff may file an amended complaint by August 21, 2020,

along with any appropriate service documents. Plaintiff is reminded an

amended complaint replaces the original complaint and should be complete in

itself. See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001)

(“As a general rule, an amended pleading ordinarily supersedes the original

and renders it of no legal effect.”) (citation and internal quotation marks

omitted). If Plaintiff files an amended complaint, the undersigned will

conduct screening of the amended complaint pursuant to 28 U.S.C. § 1915A.

If Plaintiff fails to file an amended complaint or fails to cure the deficiencies

identified above, the undersigned will recommend to the district judge that

the claims be dismissed without leave for further amendment.

      IT IS SO ORDERED.


July 31, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge


                                        6
